Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the present invention pertains to an instrument panel structure that specifically requires a lower panel portion provided with an AC device, a placement surface portion, an open portion for the AC device, an upper panel portion, a slit-shaped air outlet portion between the lower panel portion and upper panel portion, a side wall portion which surrounds the open portion, and a space.  It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above instrument panel used in combination with the placement portion extending in a vehicle width direction and front-rear direction so as to project in a tabular shape (construed as the shape of a table) in the vehicle front-rear direction, the space that links the open portion and the air outlet portion is formed by the opposing surface of the placement surface portion and the upper panel portion and an inner surface of the side wall portion.
Regarding independent claim 11, the reasons for allowance were given in the final rejection of 12/14/21 at paragraph 23, and the reasons still apply.
Regarding independent claim 12, this new claim contains all the limitations of previous claim 1, intervening claim 3, and claim 4. Claim 4 was indicated as allowable in the non-final action of 6/11/21, and the reasons for allowance were given in paragraph 25 of that action. Those reasons still apply. The dependent claims are allowable because of their dependence from the allowed independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PHILLIP DECKER/Examiner, Art Unit 3762    

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762